Citation Nr: 0842623	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-39 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1968.  The appellant is the veteran's surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam.  

2.  The Certificate of Death indicates that the veteran died 
in April 2004, and lists his immediate cause of death as 
metastatic squamous cell cancer, lung.  It lists no 
underlying conditions that gave rise to the immediate cause 
of death, and lists no significant conditions contributing to 
his death.  

3.  During the veteran's lifetime, he had not established 
service connection for any disability.

4.   Lung cancer was not manifest during service or until 
many years thereafter; the veteran's fatal lung cancer is 
unrelated to service. 




CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 1310, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
and (4) VA must ask the claimant to provide VA with any 
evidence in his or her possession that pertains to the claim. 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Dingess v. Nicholson, 19 
Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include: (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

The RO's August 2004 letter describing the evidence needed to 
support appellant's claim was timely mailed before the 
September 2004 rating decision.  It described the evidence 
necessary to substantiate claim for service connection for 
the cause of death, identified what evidence VA was 
collecting, identified what evidence might be helpful in 
establishing her claim, and invited the appellant to send VA 
whatever evidence she had in her possession pertaining to her 
claim.  That letter did not discuss any conditions for which 
the veteran had been service connected at the time of his 
death.  Nor did it address what evidence was necessary with 
respect to the rating criteria or the effective date of an 
award for service connection.

Although the appellant has not raised any notice issues, the 
failure to provide complete, timely notice to the appellant 
raises a presumption of prejudice, so that VA has the burden 
to establish that she was not, in fact, prejudiced by the 
inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Here, the appellant was not prejudiced by the 
flaws in the August 2004 letter.  The failure to discuss the 
conditions for which the veteran had previously been service 
connected at the time of his death did not prejudice the 
appellant because the veteran had never been service 
connected for any disabilities.  Nor was the appellant 
prejudiced by the failure to provide notice that complies 
with Dingess v. Nicholson.  Since service connection for the 
cause of death was denied, any issues about implementation of 
an award have been rendered moot.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the appellant by 
obtaining the veteran's service medical records.  The 
appellant was informed in August 2004 that she should supply 
information concerning any private treatment and to supply 
information to VA so that records could be obtained.  In 
August 2004, the appellant submitted a signed expedited 
action attachment indicating that she had no evidence to 
submit and requesting the RO process her claim as soon as 
possible.  She did not return to the RO any signed VA Form 
21-4142 sent to her providing authorization for VA to obtain 
any private records.  In the absence of any the information 
necessary to obtain any additional records, VA has fulfilled 
its duty with respect to that assistance request.  No other 
outstanding requests for assistance remain to be 
accomplished.  

Finally, a medical opinion is not necessary in this case, as 
there is simply no evidence of record indicating that the 
veteran's fatal lung cancer was in any way related to his 
active service.  See 38 C.F.R. § 3.159(c)(4).

Service Connection for the Cause of the Veteran's Death

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2008).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2008).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2008).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including malignant tumors, may be 
presumed to have incurred in service, although not otherwise 
established as such, if manifested to a degree of 10 percent 
or more within one year of the date of separation from 
service. 38 U.S.C.A. § 1112(a)(1) (West Supp. 2008); 38 
C.F.R. § 3.307(a)(3) (2008); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a).

VA regulations also provide that if a veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service:  chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).

During the veteran's lifetime, he had not established service 
connection for any disability.  The Certificate of Death 
indicates that the veteran died in April 2004, and lists his 
immediate cause of death as metastatic squamous cell cancer, 
lung.  The date of onset was 20 months prior to his death.  

The appellant contends that the veteran's death was a result 
of exposure to Agent Orange during service.  The appellant 
maintains that the veteran served in Vietnam and was exposed 
to Agent Orange while stationed there.  Lung cancer is among 
the diseases to which the presumption of service connection 
applies for veterans who served in Vietnam and were exposed 
to Agent Orange.  See 38 C.F.R. § 3.309(e) (2008).  However, 
there is no showing that the veteran served in Vietnam.  

The presumptive provisions that relate to service connection 
based on Agent Orange exposure are inapplicable in this case 
because the evidence does not show that the veteran served in 
Vietnam during his military service.  The veteran's DD Form 
214 does not show that the veteran served in the Republic of 
Vietnam.  In response to an RO request for information, the 
NPRC indicated in August 2004 that there was no evidence in 
the veteran's file to substantiate that he had any service in 
Vietnam.  The record does not show that he had assignments in 
Vietnam, or that he received any awards or decorations 
indicative of Vietnam service.  In short, there is absolutely 
no official evidence of the veteran having served in Vietnam.  
The service department's findings are binding and conclusive 
upon VA.  VA does not have the authority to alter the 
findings of the service department.  See Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); see also Soria v. Brown, 118 F.3d 
747, 749 (Fed.Cir. 1997).  The Board accordingly finds that 
the veteran did not serve in Vietnam while in military 
service, and his exposure to Agent Orange therefore cannot be 
presumed. 

That the veteran's cause of death cannot be presumed to have 
resulted from exposure to herbicide agents, does not preclude 
an evaluation as to whether the veteran's cause of death was 
related to his military service on a direct basis under 38 
U.S.C.A. §§ 1110, 1131 (West 2002).  However, the veteran's 
service treatment records are absent any complaints or 
findings of lung disease during service.  The separation 
examination report dated in May 1968 shows that the veteran's 
chest x-ray was within normal limits.  There is no competent 
evidence of record showing lung cancer during service or 
within one year of the veteran's separation from service.  
There is nothing in the record to show that lung cancer was 
manifested until many years after service.  The Certificate 
of Death shows the onset of the veteran's fatal lung cancer 
to be 20 months prior to his death in 2004.  The record also 
does not contain any competent medical evidence that relates 
the veteran's lung cancer to an incident of his service.  See 
38 C.F.R. § 3.303(d) (2008); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).   

As for the appellant's opinion on the etiology of the cause 
of the veteran's death, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the appellant is not a medical 
expert, her assertion that a relationship exists between the 
veteran's cause of death and his military service cannot 
constitute competent evidence of such a relationship.  The 
appellant's personal belief, no matter how sincere, is 
unsupported by medical evidence and cannot form the basis of 
her claim.  See Voerth v. West, 13 Vet. App. 117 (1999).  

The weight of the evidence is against the appellant's claim; 
therefore, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  Accordingly, entitlement to service connection 
for the cause of the veteran's death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


